November 7, 1930. The opinion of the Court was delivered by
As stated in the opinion of Mr. Justice Cothran, this is an action on account of the damages alleged to have been sustained by reason of the negligence of the defendant in obstructing a flow of water from Lynch's river in such a way as to flood the storehouse and stock of goods of the plaintiff.
The case was tried before Hon. R.W. Sharkey, Judge of the Civil Court of Florence County, and a jury, which resulted in a verdict in favor of the plaintiff for $272.00.
There are only two questions raised by the appellant, and they are properly stated by Mr. Justice Cothran. We agree with him in his disposition of the first question, and adopt his statement of facts in his discussion of the second question.
The doctrine has been too long and too well established in this Court to need citations here that, where there is any evidence to support the plaintiff's case, it should be submitted to the jury and a directed verdict should not be granted.
Upon examination of all the testimony disclosed by the record, we are of the opinion that there was some evidence — we do not pass upon its sufficiency, for *Page 503 
as just stated, that is for the jury — tending to show that the railroad bed so dammed the flow of the flood waters as to be a proximate cause of plaintiff's damages. Practically every witness for plaintiff said, in substance, that the water on the upper side of the railroad, and next to the plaintiff's store, was several feet deep, and deep enough in which to paddle a boat, but on the lower side of the railroad bed the ground was not covered with water. According to the testimony of the defendant's engineer, the railroad bed was on an average of two feet higher than the highway, and there was some evidence that the water was level or practically so, with the railroad bed, and that water stood over the highway deep enough to drown out cars and to stop traffic for a period of time. It was admitted by defendant that it had, in recent years, narrowed the passages used for drainage under its railroad bed, and had put in culvert pipe where it had formerly used trestles.
Mr. Justice Cothran takes the position that the highway which ran parallel with the railroad and between it and plaintiff's property, caused the flooding of plaintiff's storeroom and premises, and that there was no evidence tending to show that the water ceased to flow across the highway and was backed over it by the railroad bed toward the plaintiff's property. We think, however, that there was some evidence from which the jury may have reached a conclusion contrary to the view of the distinguished Justice. Mr. Oliver, assistant engineer for the railroad, testified in reply to the following question by defendant's attorney:
"Q. I believe you said when you first got there the water was over the highway and was level from the railroad track?
"A. Yes, sir."
While it might be well argued that the damming of the water by the highway was a contributing cause of the plaintiff's damage, just as it might be well argued that an act of God, to wit, the excessive rain, was a contributing cause to the plaintiff's damages, yet this would not relieve the defendant from liability. As stated in 45 C.J., 920: *Page 504 
"As a general rule, it may be said that negligence, to render a person liable, need not be the sole cause of an injury. It is sufficient that his negligence, concurring with one or more efficient causes, other than plaintiff's fault, is the proximate cause of the injury. So that where several causes combine to produce injuries, a person is not relieved from liability because he is responsible for only one of them, it being sufficient that his negligence is an efficient cause, without which the injury would not have resulted, to as great an extent, and that such other cause is not attributable to the person injured."
Again, at page 924, it is said:
"Where several causes producing an injury are concurrent and each is an efficient cause without which the injury would not have happened, the injury may be attributed to all or any of the causes, and recovery may be had against either or all of the responsible persons, although one of them was more culpable, and the duty owed by them to the injured person was not the same."
A part of the syllabus in the case of Settlemeyer v.Southern Railway — Carolina Division, 91 S.C. 147,74 S.E., 137, is as follows:
"There may be a recovery upon evidence tending to show that an injury was caused by the negligence alleged in the complaint operating as a proximate cause in conjunction with another independent proximate cause not alleged."
It is also well established in this State that the question of a proximate cause is ordinarily a question for the jury.Doolittle v. Railway, 62 S.C. 130, 40 S.E., 133; Schumpertv. Railway, 65 S.C. 332, 43 S.E., 813, 95 Am St. Rep., 802; Rinake v. Manufacturing Co., 55 S.C. 179,32 S.E., 983; Carson v. Railway Co., 68 S.C. 55, 56,46 S.E., 525.
In my opinion, the judgment of the lower Court should be affirmed. A majority of the Court agreeing with this view, it is so ordered. *Page 505 
MESSRS. JUSTICES STABLER and CARTER concur.